Exhibit 16.1 July 9, 2014 Securities and Exchange Commission 100 F. Street Washington, DC 20549 - 7561 Re: Advanced Cannabis Solutions, Inc. Commission File No. 000-54457 We have read the statements that we understand Advanced Cannabis Solutions, Inc. will include under Item 4.01 of the Form 8-K report dated July 10, 2014 and agree with such statements in so far as they apply to our firm. We have no basis to agree or disagree with any other statement made in Item 4.01 of such report. Sincerely, Cutler & Co., LLC
